Citation Nr: 0814497	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-15 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation of shrapnel wound 
scar, left knee, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

In April 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal for the claim for entitlement to increased 
evaluation of shrapnel wound scar, left knee, currently 
evaluated as noncompensable is dismissed.



____________________________________________
Jonathan B. Kramer
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


